Citation Nr: 1714624	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, including due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied his petition to reopen his claim for service connection for diabetes mellitus on the basis that new and material evidence had not been presented since a prior final and binding September 2004 decision. 

In a decision since issued in November 2010, however, the RO reopened this claim because of additional evidence, including service treatment records (STRs) that were mistakenly in another Veteran's claims file.  See 38 C.F.R. § 3.156(c) (stating that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (explaining that unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).  However, the RO then proceeded to deny this claim on its underlying merits.

The Veteran appealed to the Board.  In support of his claim, he testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).

In a December 2012 decision, the Board agreed that the newly-obtained STRs required reconsideration of the claim on its underlying merits, rather than reopening of the previously-denied claim.  In any event, the Board also denied the claim on its underlying merits.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's denial of the claim and remanded it back to the Board for additional consideration consistent with the terms of the JMR.

In August 2014, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC), since the Agency of Original Jurisdiction (AOJ), for the further development and consideration that the JMR had indicated was necessary.  The claim was later returned to the Board for readjudication. 

In a January 2015 decision, the Board again denied this claim on its underlying merits, and in response the Veteran again appealed to the Court.  Pursuant to another JMR issued in August 2015, the Court again vacated the Board's denial of this claim and again remanded it back to the Board for readjudication. 

In a December 2015 decision, the Board again denied this claim on its underlying merits, and in response the Veteran again appealed to the Court.  Pursuant to a third JMR, this time issued in September 2016, the Court again vacated the Board's denial of this claim and again remanded it back to the Board for still additional consideration consistent with the terms of this additional JMR.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his Type II diabetes mellitus is as likely as not due to Agent Orange exposure while patrolling the perimeter of the Royal Thai Air Force Base in U-Tapao, Thailand, while on active duty.



CONCLUSION OF LAW

The criteria are met for entitlement to service connection for Type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no need to discuss VA's efforts to comply with these duties to notify and assist since this is inconsequential.

The Veteran contends he has Type II diabetes mellitus from exposure to herbicides while he was stationed in Thailand during the Vietnam era.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or a disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection still may be granted if the evidence, including that pertinent to service, establishes the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).


Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Type II diabetes mellitus, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6).

First, however, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or at some other location where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309 (e).  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).

As already alluded to, Type II diabetes mellitus is one of the presumptive diseases listed in § 3.309(e), and the Veteran's medical records document his treatment for this condition.  So there is no disputing he has it.  Rather, resolution of this appeal turns, instead, on whether it is attributable to Agent Orange exposure on Thailand.

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1.IV.ii.1.H.5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report:  Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1.IV.ii.1.H.5.b.

Notwithstanding, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

Based on additional review of the evidence of record, the Board finds that service connection for Type II diabetes mellitus is now warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during his active duty service.

To reiterate, the Veteran's post-service medical records reflect that he has been diagnosed with Type II diabetes mellitus, which is among the conditions presumptively associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether he was, in fact, exposed to herbicides during his active duty service.

The Veteran contends his Type II Diabetes Mellitus is owing to exposure to Agent Orange or other herbicides while serving at the RTAFB in U-Tapao, Thailand.  His military personnel records confirm he served there from August 1967 to August 1968, and that his MOS was Construction Equipment Repairman and Automotive Repairman.

The Veteran acknowledges he did not serve in Vietnam, but he claims similar exposure to Agent Orange while stationed in Thailand.  In an August 2004 statement, he stated that while in U-Tapao in Thailand he helped in loading the aircrafts used in the spraying of the chemical.  He stated that at times a fly over spray occurred on them while working in or around the flight line area.  He also stated that, to qualify for combat pay, they would fly at least once a month in or over Vietnam.  He did not claim he was ever actually in Vietnam, meaning on the landmass or inland waterways (brown versus blue water), which are required to be considered as having had service in country.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In his April 2012 Notice of Disagreement (NOD), the Veteran stated that, "I served in U. Tapao Thailand from 1968-1969 near the air base perimeter and was exposed to Agent Orange."  In his April 2012 Substantive Appeal (on VA Form 9), he stated that he was a "construction equipment repairman and proud of it, but equipment broke down all over in and out of the perimeter, and had to be repaired."  During his July 2012 Travel Board Hearing, he testified that during his service in Thailand, several times each week, he worked on vehicles close to the perimeter of the base, and outside the fence.  He also said his building was 500 feet from the runway where aircraft came in, and that his barracks was not more than a thousand feet from the perimeter.  See Board Hearing Transcript at 4.  So presumably he alleges that Agent Orange or similar herbicides were sprayed along the base perimeter, and that planes possibly containing this toxin routinely flew overhead from that base headed to Vietnam.  His records confirm he was a Construction and Automotive Repairman while serving in Thailand.  Conversely, his service records do not show that he was military police (MP), security, dog handler, or otherwise working along the perimeter at U-Tapao.

Further in this latter regard, the Veterans' Benefits Administration (VBA) Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  Now, if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are being sent to the Army and JSRRC.

In approximately October 2009, the Veteran was provided a copy of the Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand during the Vietnam Era."  This memorandum indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point after.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Although the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  The memorandum further concedes that non-tactical, commercial herbicides were used within fenced perimeters at other times during the Vietnam War period.  Therefore, if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood that the Veteran had been exposed to commercial pesticides.  

As a result of the Court's July 2013 JMR, the Board remanded this claim in August 2014 for further information regarding the Veteran's alleged exposure to herbicides while in Thailand.  In light of his allegations of exposure to herbicides, a September 2014 Memorandum of Formal Finding was issued concluding that the information required to verify Agent Orange or other herbicide exposure he described was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Specifically, it was noted that the evidence failed to confirm he was exposed to herbicides while serving at U-Tapao AFB in Thailand from August 1967 to 1968, that all procedures to obtain the information from him were properly followed, and that all efforts to obtain the needed information had been exhausted and that further attempts would be futile.

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions regarding time spent near the perimeter of the Royal Thai Air Force Base in U-Tapao to be credible.  Further, as noted in the September 2016 JMR, the Veteran's statements that he "served 'at and/or outside' of the base perimeter as well as 'near' the base perimeter does not render" his statements internally inconsistent or contradictory in nature.  Therefore, as there is no basis on which to question his credibility and no evidence in the record contradicting his claims of perimeter contact, the Board finds that he as likely as not was exposed to herbicide agents while stationed at the Royal Thai Air Force Base in U-Tapao during the Vietnam era.  Affording him the benefit of the doubt, the Board finds that his Type II diabetes mellitus therefore can be presumed to be a consequence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

The claim of entitlement to service connection for Type II diabetes mellitus is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


